___________

                                   No. 95-3361
                                   ___________


Kelley Bagby,                          *
                                       *
           Appellee,                   *
                                       *   Appeal from the United States
     v.                                *   District Court for the
                                       *   Eastern District of Arkansas.
Steve Brondhaver,                      *
                                       *
           Appellant.                  *

                                   ___________

                      Submitted:   September 9, 1996

                          Filed:   October 28, 1996
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


LOKEN, Circuit Judge.


     Deputy sheriff Steve Brondhaver appeals an order denying his motion
for a qualified immunity dismissal of Kelly Bagby's 42 U.S.C. § 1983 claim.
Concluding that Brondhaver's arrest warrant affidavit did not contain
objectively unreasonable falsehoods under Franks v. Delaware, 438 U.S. 154
(1978), we reverse.


     Between November 1991 and February 1992, Brondhaver was investigating
possible sexual abuse of Bagby's seven-year-old nephew, J.T., and his two-
year-old sister.    Medical examinations revealed that both children were
likely victims of sexual abuse.       During three lengthy taped interviews,
J.T. told Brondhaver and other officers that he and his sister had been
sexually abused by their mother and several of her male friends.           J.T.
related numerous instances of abuse in great detail, naming the abusers.
       J.T. did not discuss Bagby during the first two interviews.                      On
February 1, 1992, during the third interview, J.T. said that Bagby's young
son had "learn[ed] things from his daddy" and had abused J.T. and another
boy.   Brondhaver then asked, "Has Kelley [Bagby] ever touched you?"                  J.T.
replied, "No."   However, later that day, Vernon Ivy confessed that he had
participated in some of the sexual abuse committed by the group of adults
accused by J.T., and Ivy told Brondhaver that Ivy had seen Bagby "sucking
on [J.T.'s] peter" in a room at Joy Lee Pouge's apartment.


       On February 4, Brondhaver presented nine affidavits to a Stone County
Municipal Judge seeking warrants for the arrest of Bagby, J.T.'s mother,
and three men.       For each of the other four targets, Brondhaver presented
two    affidavits,    one   reciting   that    the    target   "has    committed    sexual
intercourse and deviate sexual activity" with "victim John Doe" (J.T.), and
the other reciting the same misconduct with "victim Jane Doe" (J.T.'s
sister).    Each of those eight affidavits stated that the information was
based in part upon "statements from [J.T.]," accurately reflecting that
J.T. had expressly accused each of the four targets of sexual abuse.                   For
Bagby, Brondhaver submitted one affidavit, which recited:


       Based on information obtained by me from witnesses statements
       indicate that Kelley Bagby has committed deviate sexual
       activity with the victim John Doe w/m DOB 5-31-84 being
       approximately 4 to 5 years old at the time of the assaults,
       date 1-10-90 thru 7-90 took John Doe to Joy Lee Pouge residence
       to bedroom, and sexually assaulted John Doe. - Pacifically
       inserting his penis into her mouth. Cheryl Twyford allowed
       incident to occur. Statements from witnesses indicate that the
       suspect was observed having sex with the victim John Doe.


       The Municipal Judge issued warrants to arrest each target.             Bagby was
arrested and charged with rape.               The charges against her were later
dismissed    without     prejudice     by   another    judge,    who    concluded     that
Brondhaver's affidavit had misled the Municipal Judge because it did not
include J.T.'s exculpatory statement, it




                                            -2-
did not disclose the reliability of witness Ivy, and the last sentence
"would lead a reasonable person to believe that more than one person
witnessed the alleged sexual activity."


     Bagby then filed this § 1983 damage action, alleging that Brondhaver
violated her Fourth and Fourteenth Amendment rights by submitting a false
and misleading affidavit.    The district court denied Brondhaver qualified
immunity because "[i]t was not objectively reasonable for the defendant to
submit   an    affidavit   that   contained   materially   false   statements."
Brondhaver appeals.    The parties agree that this qualified immunity order
is immediately appealable.     See Behrens v. Pelletier, 116 S. Ct. 834, 842
(1996); Reece v. Groose, 60 F.3d 487, 489 (8th Cir. 1995).


     Brondhaver is entitled to qualified immunity if his conduct did not
violate clearly established rights of which a reasonable person would have
known.   The doctrine "gives ample room for mistaken judgments but does not
protect the plainly incompetent or those who knowingly violate the law."
Ludwig v. Anderson, 54 F.3d 465, 470 (8th Cir. 1995), quoting Malley v.
Briggs, 475 U.S. 335 (1986).      A warrant based upon an affidavit containing
"deliberate falsehood" or "reckless disregard for the truth" violates the
Fourth Amendment.     Franks, 438 U.S. at 171.    An official who causes such
a deprivation is subject to § 1983 liability.     See Burk v. Beene, 948 F.2d
489, 494 (8th Cir. 1991).


     The lynchpin of qualified immunity is the public official's objective
reasonableness.     See Harlow v. Fitzgerald, 457 U.S. 800 (1982).        Bagby
accuses Brondhaver of a constitutional tort in which his motive may be a
central element.    Other circuits confronting this paradox have concluded
that, if defendant's bad motive is relevant to the § 1983 claim, plaintiff
may defeat summary judgment on qualified immunity grounds by producing
specific, nonconclusory support for the claim of unconstitutional motive.
See Tompkins v. Vickers, 26 F.3d 603, 608 (5th Cir. 1994); Branch v.
Tunnell, 937




                                       -3-
F.2d 1382, 1387 (9th Cir. 1991); Elliott v. Thomas, 937 F.2d 338, 345 (7th
Cir. 1991), cert. denied, 502 U.S. 1074 (1992); Pueblo Neighborhood Health
Ctrs. v. Losavio, 847 F.2d 642, 649 (10th Cir. 1988); Martin v. D.C. Metro.
Police Dept., 812 F.2d 1425, 1433 (D.C. Cir. 1987).            Cf. Siegert v. Gilley,
500 U.S. 226,    235-36   (1991)   (Kennedy,   J.,   concurring).      That   was
essentially our approach in Moody v. St. Charles County, 23 F.3d 1410, 1412
(8th Cir. 1994), where defendant was accused of lying in a warrant
affidavit to cover up his own wrongdoing, and a divided panel concluded
that plaintiff's showing of deliberate falsehood was insufficient to defeat
qualified immunity.


      This case does not involve a deliberate falsehood claim.1               Rather,
Bagby relies upon the prong of Franks that holds a warrant affidavit
constitutionally infirm if it reflects a material and reckless disregard
for the truth.        That was the issue in Burk v. Beene, where we affirmed the
denial    of   qualified     immunity    because   defendant   was   not   objectively
reasonable in submitting an affidavit containing material statements she
should have known to be false.            This prong of Franks is governed by an
objective standard that is quite amenable to qualified immunity review --
whether the warrant affidavit was so materially false that defendant
manifested reckless disregard for the truth in submitting it.


      In applying this objective standard, we bear in mind another facet
of the Franks decision -- a warrant may not be collaterally attacked by a
criminal defendant, the Supreme Court explained, if all the false and
reckless portions of a warrant affidavit are corrected and the corrected
affidavit still supports a finding of probable cause. 438 U.S. at 171-72.
Like the Second Circuit in Soares v. State of Conn., 8 F.3d 917, 920 (2d
Cir. 1993), we conclude from this that qualified immunity is appropriate
if




      1
     At oral argument, counsel for Bagby confirmed that she has no
evidence Brondhaver deliberately lied in his warrant affidavit.

                                           -4-
defendant has been accused of submitting a recklessly false affidavit and
if a corrected affidavit would still provide probable cause to arrest or
search.2     We have doubts about the converse statement in Soares -- that
defendant    is    never   entitled   to   qualified   immunity   if   the   corrected
affidavit is insufficient --       because that rule may in some cases fail to
serve the qualified immunity purpose of sparing all but the plainly
incompetent from § 1983 damage liability.


       We need not resolve that issue here because we conclude that a
corrected Brondhaver affidavit would have provided probable cause to
arrest.      Bagby argues that the most egregious error in Brondhaver's
affidavit was the failure to disclose J.T.'s response that Bagby had not
touched him.      But Brondhaver's other eight affidavits to the same Municipal
Judge all stated that J.T. had accused the target of sexual abuse.                  It is
hardly reckless disregard for the truth for Brondhaver to assume that a
careful magistrate would note and correctly interpret this omission from
the Bagby affidavit.       Bagby also relies on Brondhaver's failure to disclose
witness Ivy's background as a known child molester then facing criminal
charges.     But fuller disclosure would have arguably strengthened the
probable cause showing, for Ivy had confessed as a participant to intimate
knowledge of widespread sexual abuse by a large group of adults, including
those specifically accused by J.T., and as a part of that confession had
described in detail his first-hand observation of Bagby sexually abusing
J.T.


       The   nine    Brondhaver    affidavits    reflect     hurried     drafting    and
inadequate attention to the fact that he had less information of sexual
abuse by Bagby than by the other four targets.             A corrected




       2
      We express no view as to whether a defendant whose affidavit
contained a deliberate falsehood should be entitled to qualified
immunity if a corrected affidavit would still provide probable
cause. A more stringent rule may be appropriate when a liar seeks
the benefit of this defense.

                                           -5-
Bagby affidavit would make clear that only one eyewitness accused her of
sexual abuse, whereas both Ivy and J.T. had accused the other four.      It
would disclose J.T.'s ambiguous denial and Ivy's confessed misdeeds.
Finally, Bagby argues that "sex" in the last sentence of the affidavit must
be corrected to "oral sex," although we see little risk that the Municipal
Judge construed the word "sex" to mean sexual intercourse between a five-
year-old boy and an adult woman.


     With these corrections, the Bagby affidavit would still contain a
detailed description of alleged sexual abuse provided by an eyewitness.
In our view, this is sufficient to establish probable cause to arrest.   See
United States v. Wold, 979 F.2d 632, 634 (8th Cir. 1992); United States v.
Reivich, 793 F.2d 957, 963 (8th Cir. 1986).      Therefore, Brondhaver is
entitled to qualified immunity and dismissal of Bagby's § 1983 claims.


     The order of the district court is reversed.     The case is remanded
with directions to dismiss Bagby's federal claims with prejudice and her
pendent state law claims without prejudice.   We grant appellant's motion
for leave to file a supplemental brief.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-